Citation Nr: 1826471	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-42 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left shoulder disorder.

2.  Entitlement to service connection for residuals, right shoulder arthroscopy and two open shoulder surgeries.

4.  Entitlement to service connection for residuals, thoracolumbar laminectomy and spinal fusion.

5.  Entitlement to service connection for residuals, cervical spine fusion.

6.  Entitlement to service connection for residuals, right knee arthroscopy.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for residuals, bilateral ulnar nerve release surgery.


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Appellant had active service in the United States Army for training for 9 weeks in 1983.  The Veteran also served in the National Guard from March 1982 to March 2010.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2018, the Appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board notes that the issue of entitlement to a total disability rating indicating unemployability (TDIU) was raised that the February 2018 hearing; however, the required claims form was never filed.  Therefore, as reflected on the title page, the Board does not address that issue here.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board notes that it has recharacterized the issue of service connection for a right shoulder condition as service connection for residuals, right shoulder arthroscopy and two open shoulder surgeries; service connection for a low back condition as service connection for residuals, thoracolumbar laminectomy and spinal fusion; service connection for a neck condition as service connection for residuals, cervical spine fusion; service connection for a right knee condition as service connection for residuals, right knee arthroscopy; and service connection for carpal tunnel syndrome as service connection for residuals, bilateral ulnar nerve release surgery.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, even though the AOJ adjudicated the issues differently, the Board finds that the symptoms articulated by the Appellant in the evidence of record supports recharactization.

As noted in the Introduction, the Appellant had 27 years of service in the National Guard.  In this matter, the Board notes that the nature of this National Guard service is of paramount importance in deciding the outcome in this case.
Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C. §§ 101(21), (24), (106) (2012);  38 C.F.R. § 3.6(a), (d) (2017).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(3) (2017).

Additionally, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans' benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. §12401 (2012), or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 (2012).  Id.

A review of the evidence of record reveals the following:

1.  National Guard Service pursuant to 32 U.S.C. § 503 (2012) ("Participation in Field Exercises")- June 10, 2002 to June 14, 2002; June 15 2002 to June 29, 2002; June 9, 2003 to June 13, 2003; June 14, 2003 to June 28, 2003; January 12, 2005 to February 2, 2005; June 6, 2005 to June 8, 2005; June 9, 2005 to June 10, 2005; June 11, 2005 to June 25, 2005; June 6, 2006 to June 7, 2006; June 9, 2006 to June 10, 2006; June 11, 2006 to June 25, 2006; July 10, 2006 to July 23, 2006; November 30, 2006 to December 18, 2006; May 29, 2007 to June 3, 2007; June 11, 2007 to June 24, 2007; July 21, 2007; July 26, 2007 to July 30, 2007; June 15, 2008 to June 29, 2008; June 13, 2009 to July 27, 2009; December 7, 2009 to December 11, 2009; and December 14, 2009 to December 18, 2009.  The statute indicates that this service may be for training the Guard to perform federal or state duties such as response to civil emergencies or disasters. 

2.  National Guard Service pursuant to 32 U.S.C. § 505 (2012) ("Army and Air Force Schools and Field Exercises")-September 5, 2008.  The statute indicates that the training can be federal or conducted by the Guard. 

3.  National Guard Service pursuant to 32 U.S.C. § 504 (2012) ("National Guard Schools and Small Arms Competitions)-July 31, 2009.  This statute is unclear whether the training is performed under federal or state direction

In addition to the active duty for training (ACDUTRA) above, the evidence of record reveals other periods of inactive duty for training (INACDUTRA). 

During the February 2018 Board hearing and in written statements by the Veteran and his fellow soldiers, the Veteran described several training events that involved battle skills and exercises suggesting federal duty.  It was not clear whether the support duties were performed during military service or as a civilian technician and material handler at the Michigan Army National Guard.  See Hearing Transcript, p. 6.  The Board notes that the federal or state character of these three forms of National Guard training and employment needs to be clarified by the state Adjutant General or Army Reserve officials as federal or state service in order to render a decision.

Additionally, the Appellant has not been afforded VA examinations for any of the disorders on appeal.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (1) contains competent evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that an event, injury, or disease occurred in service or certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) indicates that the disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Here, lay evidence and private medical opinions indicate that the Veteran's claimed disorders may be associated with events that occurred during active duty for training.  Furthermore, the Appellant testified that each respective onset of the disorders on appeal cannot be associated with his civilian employment.  Therefore, a VA examination is necessary to adjudicate the claims, as the evidence "indicates" that the claimed disabilities "may be" associated with established events.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and his attorney and request that they provide or identify and authorize the recovery of any additional records or treatment for his claimed disorders.  If obtained, associate these treatment records with the claims file. Furthermore, the AOJ is tasked with requesting whether the Appellant and his representative have any additional records relating to his National Guard service.  If obtained, these records should be associated with the claims file.

2.  Request clarification from the appropriate service organization (Army Reserve or Michigan National Guard Adjutant General) to determine whether the active duty for training performed by the Veteran was under federal or state direction.  

3.  Obtain any required releases from the Appellant to obtain employment records from the United States Office of Personnel Management (OPM) related to his civilian employment with the National Guard, to include dates of employment; workers' compensation claims, if any; and medical leaves of absence, if any. 

4.  Schedule the Appellant for a VA examination (or VA examinations) with examiner/s of appropriate knowledge and expertise to determine present diagnostic impressions and, if so, the respective etiologies of the claimed disorders, to include:

	a.  left shoulder disorder;
	b.  residuals, right shoulder arthroscopy and two open shoulder surgeries;
	c.  residuals, thoracolumbar laminectomy and spinal fusion;
	d.  residuals, cervical spine fusion;
	e.  residuals, right knee arthroscopy;
	f.  bilateral hearing loss;
	g.  tinnitus;
	h.  sleep apnea; and 
   i.  residuals, bilateral ulnar nerve release surgery.

The claims file, including a copy of this remand, must be made available to, and reviewed by the examiner(s).  Such review must be indicated in the examiner's/s' opinion report(s).  The examiner(s) must discuss and reference specific evidence of record when rendering opinion(s).

The examiner's/s' is called to contentions made by the Appellant and his attorney at the February 2018 hearing concerning the absence of service treatment records during National Guard service.

It should be noted that the Appellant is competent to attest to matters of which he has first-hand knowledge, including observable and discernable symptomatology.

After completing and considering the above, the examiner(s) should offer her/his/their position as to the following inquiries:

   I.  Is it at least as likely as not (a 50 percent or greater possibility) that left shoulder disorder was caused by, or otherwise etiologically related to, the Appellant's active duty training (as specified above)? 
   
   II.  Is it at least as likely as not (a 50 percent or greater possibility) that residuals, right shoulder arthroscopy and two open shoulder surgeries was caused by, or otherwise etiologically related to, the Appellant's active duty training (as specified above)?

   III.  Is it at least as likely as not (a 50 percent or greater possibility) that residuals, thoracolumbar laminectomy and spinal fusion was caused by, or otherwise etiologically related to, the Appellant's active duty training (as specified above)?

   IV.  Is it at least as likely as not (a 50 percent or greater possibility) that residuals, cervical spine fusion was caused by, or otherwise etiologically related to, the Appellant's active duty training (as specified above)?

   V.  Is it at least as likely as not (a 50 percent or greater possibility) that residuals, right knee arthroscopy was caused by, or otherwise etiologically related to, the Appellant's active duty training (as specified above)?

   VI.  Is it at least as likely as not (a 50 percent or greater possibility) that bilateral hearing loss was caused by, or otherwise etiologically related to, the Appellant's active duty training (as specified above)?

   VII.  Is it at least as likely as not (a 50 percent or greater possibility) that tinnitus was caused by, or otherwise etiologically related to, the Appellant's active duty training (as specified above)?

   VIII.  Is it at least as likely as not (a 50 percent or greater possibility) that sleep apnea was caused by, or otherwise etiologically related to, the Appellant's active duty training (as specified above)?

   IX.  Is it at least as likely as not (a 50 percent or greater possibility) that residuals, bilateral ulnar nerve release surgery was caused by, or otherwise etiologically related to, the Appellant's active duty training (as specified above)?

A complete rationale should be provided for any opinion expressed.  The examiner(s) should reconcile any opinion with other clinical evidence of record and the Appellant's and other lay contentions.  If the examiner(s) rejects the Appellant's reports, she/he/they must provide an explanation for such rejection.

If the examiner(s) is unable to reach an opinion as to any of the information requested above without resorting to speculation, she/he/they should explain the reasons for such inability, and comment on whether any further evidence or information would be useful in rendering the opinion being sought.

5.  After completing the development requested above, and any other development deemed necessary, re-adjudicate the issue on appeal.  If any benefit sought is not granted in full, the AOJ should furnish the Appellant and his attorney with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



